Case: 18-20097      Document: 00514901926        Page: 1     Date Filed: 04/04/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                     No. 18-20097
                                                                                FILED
                                                                             April 4, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk

JUDITH DEEDS; DAVID DEEDS,

                                                Plaintiffs−Appellants,

versus

WHIRLPOOL CORPORATION; SEARS ROEBUCK & COMPANY,

                                                Defendants−Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:15-CV-2208




Before KING, SMITH, and WILLETT, Circuit Judges.
PER CURIAM: *

      Judith and David Deeds bought a refrigerator. Judith Deeds was injured



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-20097    Document: 00514901926      Page: 2   Date Filed: 04/04/2019



                                 No. 18-20097
when she slipped and fell on a puddle of water that allegedly leaked from the
appliance.   The Deedses sued the seller/installer and the manufacturer,
asserting products liability and other claims.

      The district court granted the defendants’ motion for summary judgment
on the ground that the action was barred by Texas’s two-year statute of limita-
tions. Although suit was filed right before the two years elapsed, the district
court found a lack of diligence in serving process. The court also reversed the
decision of the magistrate judge granting leave to amend.

      We have reviewed the record, the briefs, and the applicable law and have
heard the helpful arguments of counsel. There is no reversible error. The
judgment of dismissal is AFFIRMED.




                                       2